        Case 4:15-cv-00510-BSM Document 143 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

PHARMACEUTICAL CARE                                                       PLAINTIFF
MANAGEMENT ASSOCIATION

v.                            CASE NO. 4:15-CV-00510 BSM

LESLIE RUTLEDGE, in her
official capacity as Attorney
General of the State of Arkansas                                        DEFENDANT

                                         JUDGMENT

       Pursuant to the Supreme Court’s opinion in Rutledge v. Pharm. Care Mgmt. Ass’n,

141 S. Ct. 474, 483 (2020), judgement is entered for Leslie Rutledge on count one, the

ERISA preemption claim.          Judgment is entered for plaintiff Pharmaceutical Care

Management Association on count two, the Medicare Part D preemption claim. Act 900 is

preempted by Medicare Part D. Judgement is entered for Rutledge on all remaining claims,

and this case is dismissed with prejudice.

       IT IS SO ORDERED this 16th day of March, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
